Citation Nr: 0524265	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  95-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1976 to June 
1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In May 2004, the Board remanded the issue for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming that he is entitled to TDIU due to 
his service-connected disabilities.  The veteran is service 
connected for his upper thoracic area and neck, traumatic 
degeneration of the left knee joint, and left knee 
degenerative change with pain.  A November 1991 VA medical 
record showed that the veteran was treated for his left knee 
disorder and worked as an electrical technician.  The 
examiner commented that the veteran should be confined to 
deskwork.  In an April 1996 statement, the veteran asserted 
that his employment was terminated due to his upper thoracic 
and neck disorder.  The veteran did not show up for his 
August 2002 VA examination, however in an August 2005 brief, 
the veteran's representative seemed to indicate that the 
veteran's service-connected disorders increased in severity 
and that he should be afforded a current VA examination.  

Thus under the circumstances of the case, the Board finds 
that a VA examination is warranted to determine the current 
level of severity of the veteran's service-connected 
disorders.  The examiner should specifically comment whether 
the veteran's service-connected disabilities prevent the 
veteran from being gainfully employed.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA regarding his claim.  The United 
States Court of Appeals for Veterans Claims has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and evidence 
that VA will seek to provide, (c) the 
information and evidence that the veteran 
is expected to provide, and (d) any 
pertinent evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  In 
informing the veteran of what the evidence 
must show, the RO should specifically 
include the percentage requirements in 
38 C.F.R. § 4.16(a), evidence necessary to 
show the veteran is unemployable by reason 
of his service-connected disabilities 
under 38 C.F.R. § 4.16(b), and the 
evidence required for extra-schedular 
evaluations based on exceptional 
circumstances.  

2.  Afterwards, the veteran should be 
scheduled for appropriate VA examinations 
to determine the current nature and 
severity of his service-connected left 
knee and upper thoracic and neck 
disorders.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examinations.  The examinations should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorders.  Examination findings should be 
reported to allow for evaluation of the 
disabilities under applicable VA rating 
criteria.  The examiner should 
specifically comment on whether the 
veteran's service-connected disabilities 
prevent him from sustaining substantial 
gainful employment, taking under 
consideration the veteran's experience and 
level of education.  A rationale should be 
provided for all opinions furnished.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




